                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    JOSEPH DUKES                                               CIVIL ACTION

    VERSUS                                                         NO. 18-564

    CROSBY TUGS, LLC                                         SECTION “R” (1)



                          ORDER AND REASONS

       Before the Court is defendant Crosby Tugs’s motion for partial

summary judgment.        Because defendant has met its burden under the

McCorpen defense, the Court grants the motion.



I.     BACKGROUND

       This case arises from an accident that allegedly occurred while plaintiff

Joseph Dukes was employed by Crosby Tugs as a Jones Act Seaman.1 On

October 30, 2017, plaintiff allegedly injured his back and other areas of his

body in an accident working aboard the vessel M/V MISS KORI.2 Afterward,

plaintiff was diagnosed with an L4-5 intervertebral disc extrusion.3 He




1      R. Doc. 14-5 at 1 ¶ 2; R. Doc. 17-2 at 1 ¶ 2.
2      R. Doc. 14-5 at 1 ¶ 3; R. Doc. 17-2 at 1 ¶ 3.
3      R. Doc. 14-5 at 5 ¶ 30; R. Doc. 17-2 at 3 ¶ 30.
underwent surgery but continued to suffer pain in his lower back and left leg

after the procedure.4

      At the time of the accident, plaintiff had been employed by Crosby Tugs

for eight years.5 As part of plaintiff’s original employment application for his

position at Crosby Tugs, plaintiff underwent a physical examination and

filled out a medical history.6 In his medical history, plaintiff stated that he

had never suffered from a back injury and did not suffer from “recurrent neck

or back pain.”7 Plaintiff certified on his employment application, including

the medical history, that he did not “knowingly omit[] to report any material

information relevant to this form.”8

      But plaintiff later testified that he sprained his back muscles in a

parachuting accident while serving in the United States Army in 1978.9 He

received two weeks of treatment and light duty restrictions for this injury.10

Then, in 1985, plaintiff received a screening for acute medical care after

complaining of low back pain.11 The medical notes indicate that plaintiff




4     R. Doc. 14-5 at 5 ¶¶ 31-34; R. Doc. 17-2 at 3 ¶¶ 31-34.
5     R. Doc. 14-5 at 2 ¶ 5; R. Doc. 17-2 at 1 ¶ 5.
6     R. Doc. 14-5 at 2 ¶¶ 8, 10; R. Doc. 17-2 at 1 ¶¶ 8, 10.
7     R. Doc. 14-5 at 2-3 ¶ 13; R. Doc. 17-2 at 2 ¶ 13; R. Doc. 14-2 at 5.
8     R. Doc. 14-5 at 3 ¶ 15; R. Doc. 17-2 at 2 ¶ 15.
9     R. Doc. 14-5 at 4 ¶¶ 19-20; R. Doc. 17-2 at 2 ¶ 19.
10    Id.
11    R. Doc. 15-3.
                                       2
suffered from “direct back trauma,” and “recurrent back pain,” and they

indicate that the pain was in plaintiff’s low back.12 Plaintiff also testified that

he has visited a chiropractor fifteen times since the age of forty for low back

pain.13 Plaintiff was fifty-one years old when he completed Crosby Tugs’

employment questionnaire.14



II.   LEGAL STANDARD

      Summary judgment is warranted when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986); Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994). When assessing whether a dispute as to any material

fact exists, the Court considers “all of the evidence in the record but refrain[s]

from making credibility determinations or weighing the evidence.” Delta &

Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99

(5th Cir. 2008).     All reasonable inferences are drawn in favor of the

nonmoving party, but “unsupported allegations or affidavits setting forth


12    Id. at 1-3 (indicating lower back with a downward arrow and the
abbreviation “L.B.P.”).
13    R. Doc. 14-5 at 4 ¶¶ 21-23, 31; R. Doc. 17-2 at 3 ¶¶ 21-23, 31; R. Doc. 14-
3 at 10.
14    R. Doc. 14-2 at 1.
                                       3
‘ultimate or conclusory facts and conclusions of law’ are insufficient to either

support or defeat a motion for summary judgment.” Galindo v. Precision

Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); see also Little, 37 F.3d at

1075. A dispute about a material fact is genuine “if the evidence is such that

a reasonable [factfinder] could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

      If the dispositive issue is one on which the moving party will bear the

burden of proof at trial, the moving party “must come forward with evidence

which would entitle it to a directed verdict if the evidence went

uncontroverted at trial.” Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257,

1264-65 (5th Cir. 1991). The nonmoving party can then defeat the motion by

either countering with evidence sufficient to demonstrate the existence of a

genuine dispute of material fact, or “showing that the moving party’s

evidence is so sheer that it may not persuade the reasonable fact-finder to

return a verdict in favor of the moving party.” Id. at 1265.

      If the dispositive issue is one on which the nonmoving party will bear

the burden of proof at trial, the moving party may satisfy its burden by

merely pointing out that the evidence in the record is insufficient with

respect to an essential element of the nonmoving party’s claim. See Celotex,

477 U.S. at 325. The burden then shifts to the nonmoving party, who must,


                                       4
by submitting or referring to evidence, set out specific facts showing that a

genuine issue exists. See id. at 324. The nonmovant may not rest upon the

pleadings, but must identify specific facts that establish a genuine issue for

trial. See, e.g., id.; Little, 37 F.3d at 1075 (“Rule 56 mandates the entry of

summary judgment, after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party

will bear the burden of proof at trial.” (quoting Celotex, 477 U.S. at 322)).



III. DISCUSSION

      Seamen have a right to maintenance and cure for injuries that they

suffer in the course of their service on a vessel, regardless of whether the

shipowner was at fault, or the vessel was unseaworthy. See O’Donnell v.

Great Lakes Dredge & Dock Co., 318 U.S. 36, 41-42 (1943). “Maintenance”

is the right of a seaman to food and lodging if he becomes injured during the

course of fulfilling his duties to the ship. See Atl. Sounding Co. v. Townsend,

557 U.S. 404, 413 (2009). “Cure” is the right to necessary medical services.

Id. Before a plaintiff can recover maintenance and cure, he bears the burden

of proving the following facts: (1) he was working as a seaman; (2) he became

ill or was injured while in the vessel’s service; and (3) he lost wages or


                                       5
incurred expenses stemming from treatment of the illness or injury. 1

Admiralty & Mar. Law § 6:28 (6th ed.).

      Maintenance and cure may be awarded “even where the seaman has

suffered from an illness pre-existing his employment.” McCorpen v. Cent.

Gulf S.S. Corp., 396 F.2d 547, 548 (5th Cir. 1968). But as a “general

principle,” the benefits “will be denied where he knowingly or fraudulently

conceals his illness from the shipowner.” Id.; see also Bodden v. Prof’l Divers

of New Orleans, Inc., No. 01-795, 2001 WL 1223589, at *2 (E.D. La. Oct. 12,

2001) (discussing McCorpen defense).          Specifically, if the shipowner

requires a prospective seaman to undergo a pre-hiring medical evaluation,

and the seaman either intentionally misrepresents or conceals material

medical facts, then the seaman is not entitled to an award of maintenance

and cure. See McCorpen, 396 F.2d at 549. For a shipowner or employer to

rely on the McCorpen defense to deny a seaman’s maintenance and cure

claim, the employer must establish that: (1) the seaman intentionally

misrepresented or concealed medical facts; (2) the misrepresented or

concealed facts were material to the employer’s hiring decision; and (3) there

exists a causal link between the pre-existing disability that was concealed and

the disability suffered during the voyage. Id.; see also Brown v. Parker




                                      6
Offshore Drilling, 410 F.3d 166, 171 (5th Cir. 2005) (finding McCorpen

defense established).

      Defendant argues that plaintiff’s failure to disclose his earlier back

injury from the parachuting accident while serving in the United States

Army, and his recurrent back pain for which he received multiple treatments

over a decade, allows defendant to deny him maintenance and cure under

McCorpen. For the reasons that follow, the Court finds that defendant has

shown all three components of the McCorpen defense.

      A.    Concealment

      Plaintiff intentionally concealed or misrepresented medical facts when

he stated in his medical history that he had never suffered from a back injury

or from recurrent back pain.15    The Fifth Circuit has held that intentional

concealment does not require a finding of subjective intent. Brown, 410 F.3d

at 174. Rather, “[f]ailure to disclose medical information in an interview or

questionnaire that is obviously designed to elicit such information . . .

satisfies the ‘intentional concealment’ requirement.”      Id.   Not only did

plaintiff testify that he injured his back in a parachuting accident,16 but his

medical forms from the mid-1980s also state that he suffered from “direct




15    See R. Doc. 14-2 at 5.
16    R. Doc. 14-3 at 5.
                                      7
back trauma”17 and “recurrent back pain.”18 Plaintiff’s failure to disclose the

accident and resulting pain constitutes concealment of medical facts.

      B.    Materiality

      If an employer asks a specific medical question on an application, and

the inquiry is rationally related to the applicant’s physical ability to perform

his job duties, the information is material for the purpose of the McCorpen

analysis. Id. at 175; see also McCorpen, 396 F.2d at 549 (“[W]here the

shipowner requires a seaman to submit to a pre-hiring medical examination

or interview and the seaman intentionally misrepresents or conceals

material medical facts, the disclosure of which is plainly desired, then he is

not entitled to an award of maintenance and cure.”). Crosby Tugs specifically

asked plaintiff whether he had suffered a back injury and recurring back

pain.19 This inquiry is rationally related to plaintiff’s physical ability to

perform the duties of a deckhand, because “[t]he position of a deckhand

requires physical activity over extended periods of time.”20 It is reasonable

for Crosby Tugs to inquire about a back condition because it might have

hindered an applicant’s ability to perform physical tasks such as pulling a




17    R. Doc. 15-3 at 1.
18    Id. at 2.
19    R. Doc. 14-2 at 5.
20    Id. at 2.
                                       8
rope up to the barge, the task in which plaintiff was engaged when he

allegedly injured himself.21   Plaintiff’s omission of his back injury and

recurring back pain was therefore material to Crosby Tugs’s hiring decision

under Fifth Circuit law. See Brown, 410 F.3d at 175 (noting that a seaman’s

“history of back injuries is the exact type of information sought by

employers.”).

      Luwisch v. American Marine Corporation, on which plaintiff relies to

argue that Crosby Tugs has not met its burden, is clearly distinguishable from

the facts of this case. No. 17-3241, 2018 WL 3111931 (E.D. La. June 25, 2018).

The employer in Luwisch hired the plaintiff even though he did not complete

a medical history questionnaire. Id. at *2 (“[T]he Court finds it significant

that AMC hired Luwisch without having obtained the complete [medical

history] packet.”). Courts generally “assume[] a connection between the

specific medical question being asked and the employer’s decision to hire,”

but that presumption does not apply when an employer hires an employee

without requiring the employee to complete that portion of the application.

Id. Here, Crosby Tugs required plaintiff to complete the medical history

form. Thus, the presumption that it then relied on the information in the

form applies.



21    See R. Doc. 17-1 at 12-13.
                                      9
      C.    Causal Link

      Under the causal relationship prong, a defendant must show “a causal

link between the pre-existing disability that was concealed and the disability

incurred during the voyage.” Brown, 410 F.3d at 176 (quoting Quiming v.

Int’l Pac. Enters., Ltd., 773 F. Supp. 230, 236 (D. Haw. 1990)). But the test

applied is “not a causation analysis in the ordinary sense.” Johnson v. Cenac

Towing, Inc., 599 F. Supp. 2d 721, 728 (E.D. La. 2009). Rather, “the

McCorpen defense will succeed if the defendant can prove that the old injury

and the new injury affected the same body part.” Id. (citing Brown, 410 F.3d

at 176); see also Weatherford v. Nabors Offshore Corp., No. 03-478, 2004

WL 414948, at *7 (E.D. La. Mar. 3, 2004). Indeed, “there is no requirement

that a present injury be identical to a previous injury.” Brown, 410 F.3d at

176 (quoting Quiming, 773 F. Supp. at 236).

      Here, the parties agree that plaintiff’s previous back issues and his

injury while employed by Crosby Tugs both affected his low back.22 Plaintiff

contends that this is not enough to establish a causal connection between his

prior “mechanical” back pain and his current disc injury, because he was

never diagnosed with an L4-5 disc herniation before this accident.23 It is true




22    R. Doc. 14-5 at 4 ¶ 31; R. Doc. 17-2 at 3 ¶ 31.
23    R. Doc. 17 at 10-11.
                                       10
there is no evidence of an injury to the L4-5 disc before this accident. Indeed,

an x-ray from a medical examination in 2012 revealed that plaintiff’s L4-5

disc space was “fairly well maintained” at that time, although the L3-4 disc

showed “moderately prominent narrowing . . . with spurring.”24

      Causation in this case is a closer question than the first two McCorpen

elements. If this element of the McCorpen defense required traditional tort

causation, the Court would agree that it has not been established. But a

faithful reading of the legal precedents seems to indicate that a previous

lumbar strain or pulled muscle is causally linked to a later disc herniation,

even without medical testimony establishing that the current injury was the

product of a previous, somewhat different, injury to the same area of the

back. Id.; Weatherford, 2004 WL 414948, at *3. In Brown, the plaintiff’s

failure to disclose “lumbar strain” was causally related to a later “herniated

disc in his lumbar region,” even though there was no evidence that the

herniation preexisted plaintiff’s employment, because the injuries were “to

the same lumbar-spine region.” Brown, 410 F.3d at 176, 185. Similarly, in

Weatherford, Judge Stanwood Duval held that a “lower lumbar strain” and

“pulled muscle” in the lower back were causally related to “injuries to [the




24    R. Doc. 17-1 at 8.
                                      11
plaintiff’s] lumbar discs,”25 because [w]here plaintiff claims an injury in the

. . . same area of the back as was previously injured, the causal connection is

clear.” Weatherford, 2004 WL 414948, at *3.

      The Court concludes that the same result is required here. Plaintiff

suffered an L4-5 disc herniation as a result of his accident, which is an injury

to a disc in the lumbar spine.26 His recurring back pain documented in the

1985 medical examination was also in his lumbar region, as were the

chiropractic treatments he received for ten years before his employment with

Crosby Tugs. Plaintiff’s x-ray from 2012 does not change this result, because

plaintiff makes no showing that a “fairly well maintained” disc space, as

shown on an x-ray, reveals the state of his discs, which are not made of bone.

In addition, even if plaintiff’s back were x-rayed in 2012 or even at the time

he was hired without a finding at L4-5, he is not relieved of his duty to report

prior injuries in order to receive maintenance and cure. See Johnson v.

Cenac Towing, Inc., 468 F. Supp. 2d 815 (E.D. La. 2006), vacated in part on

other grounds, 544 F.3d 296, 833 (5th Cir. 2008) (plaintiff twice underwent

preemployment x-rays and examinations and was cleared for employment

with defendant, but defendant still prevailed on its McCorpen defense).




25    See R. Doc. 52 (Case No. 03-478).
26    R. Doc. 15-3 at 1; R. Doc. 14-3 at 10.
                                       12
Defendant has therefore shown a causal connection because plaintiff’s

undisclosed pain and injury were to the same region of plaintiff’s back as his

current herniation.



IV.   CONCLUSION

      For the foregoing reasons, defendant’s motion for summary judgment

is GRANTED.




        New Orleans, Louisiana, this _____
                                      15th day of February, 2019.


                        _____________________
                             SARAH S. VANCE
                      UNITED STATES DISTRICT JUDGE




                                     13
